Filed 8/4/14 J.C. v. Super. Ct. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


J.C.,
         Petitioner,
v.
THE SUPERIOR COURT OF CONTRA                                         A142051
COSTA COUNTY,
                                                                     (Contra Costa County
         Respondent;                                                 Super. Ct. No. J13-00347)
CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU et
al.,
         Real Parties in Interest.

                                                   INTRODUCTION
         J.C. (Father) files this petition for extraordinary writ challenging an order
terminating reunification services and setting a hearing under Welfare and Institutions
Code section 366.26.1 He asserts no substantial evidence supports the juvenile court’s
findings of substantial detriment if the minor is placed in his care, and of no substantial
probability of reunification within six months. We conclude the findings are adequately
supported and deny the petition.




         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                                             1
                        PROCEDURAL AND FACTUAL BACKGROUND
       We set forth the facts in relation to Father as previously stated in our opinion in
case No. A138876, from which we quote pertinent portions2:
       “G.C.[3] was born March 17, 2013. G.C. is mother’s first child. G.C. was detained
following a hearing on March 22, 2013. Weekly supervised visitation of one hour with
both parents was ordered.
       “On March 26, 2013, a petition was filed under section 300, subdivision (b)
alleging that ‘there is a substantial risk that the child will suffer serious physical harm or
illness because mother is unable to adequately supervise or protect the child due to the
mother’s untreated mental illness.’ The petition was amended to include the allegation of
a substantial risk of harm to G.C. as a result of father’s anger management and substance
abuse problems.
       “On April 16, 2013, father waived his right to a jurisdictional hearing and pleaded
no contest to the allegation of the amended petition . . . . [¶] . . .
       “On March 19, medical social worker Dominguez went to mother’s hospital room
to ask father to meet privately with her. He was disheveled, angry, loud, and smelled of
alcohol. He yelled at her, ‘I’m tired of being woken up. I’m having to meet with people
every 15 minutes.’ When asked if he had been drinking, he yelled, ‘I had a few drinks
last night and it’s none of your business.’ He added: ‘I don’t need to be woken up for
this. . . . I’m not talking to you. You’re going to write things down like a third grade
teacher and then stuff a microscope up my ass.’ He stormed out of the social worker’s
office; the social worker called security, but father left the hospital before security
arrived. Hospital staff was informed not to allow him back in.
       “When interviewed by [Contra Costa County Children and Family Services]
Bureau social worker Julie Lutz, mother said father had a child from a previous
relationship he could not raise because he had accidentally given his ex-wife a black eye

       2
        On our own motion, we take judicial notice of our opinion in case No. A138876.
(See Evid. Code, § 451, subd. (a).)
      3
        In the first opinion, J.C.W. was referred to as G.C.


                                                2
while protecting himself, and he was arrested for that. She admitted she and father
engaged in pushing, shoving and grabbing, but he never bruised her. He gets angry and
rants and raves, and the police had been out to his home a few times, but no one had been
arrested. She was a little concerned about father being around the baby because he gets
angry and yells a lot.
       “Social worker’s interview of mother on March 19 apparently ended when father
returned to the room in a highly agitated state. Informed by the social worker of the
upcoming detention hearing, he pointed at her face and said ‘this is all your fault’ in a
threatening manner. He said he would be back with some friends. He yelled and stormed
around the room until two sheriff’s deputies arrived and escorted him out of the room.
       “Father had a prior child welfare history from 2000 concerning the four-year-old
son of a prior girlfriend. There were substantiated allegations of physical abuse to the
child caused by father spanking the boy hard enough to leave bruises, and of general
neglect by the mother for failing to protect the child from physical abuse by him. The
child also witnessed incidents of domestic violence between his mother and father.” (In
re G.C. (Apr. 2, 2014, A138876) [nonpub. opn.].)

       Father’s April 2013 reunification plan required a 52-week anger management
program, parenting education, individual counseling, outpatient substance abuse program,
substance abuse testing, and attendance at 12-step program one to two times per week. In
August 2013, Father’s attorney filed a motion to be relieved as counsel after Father made
a movie regarding a complaint about this attorney to the State Bar in which he depicted
pictures of a cat sharpening its claws while stating “ ‘I’m going to do a little Bitch
slapping.’ ” The court granted the motion.

       Father initially refused to engage in services, but then provided documents
indicating he began anger management classes in September 2013. Father then posted
two videos on social media sites in which “he made threatening and aggressive
statements against the Bureau, social workers and child’s attorney,” stating “he is a very
angry man and if anyone comes between him and his child, he was going to go after



                                              3
them.” At a supervised visit with the minor on November 5, 2013, Father told a social
worker “ ‘I know people, you know . . . my father and grandfather are tough . . . military
people . . . . I know people in the mob . . . you understand why I don’t like anyone
controlling me.’ ”

       At the six-month status review hearing in January 2014, Father submitted evidence
he had attended 34 NA/AA meetings between October 31, 2014 and January 6, 2014,
completed 20 hours of anger management instruction, enrolled in, but had not started,
two parenting classes, completed 20 hours of instruction in parent education seminars,
and attended six individual counseling sessions and six anger management classes. The
court found that return of the minor would create a substantial risk to her wellbeing, and
ordered that Father receive additional reunification services and have supervised
visitation.

       The first unsupervised visitation between the minor and Father was scheduled for
March 25, 2014. While a friend of Father’s, Ben Laskari, was driving him to the visit,
Father began repeatedly punching the driver with a closed fist. Two motorists called
police to report the incident, and Father was arrested at the Bureau’s office. Laskari
denied being hit, and later went to one of Father’s anger management classes and
“start[ed] telling them that nothing happened[, they] . . . didn’t have any fight.” When
asked about the incident at the 12-month review hearing in May 2014, Father refused to
answer questions and stated he wanted to “plead the Fifth.” Giving the same reason,
Father also refused to answer questions about threatening his previous attorney. He did,
however, acknowledge posting a message on Facebook stating he was going to bulldoze
down the “department of social services.”

       A social worker testified she performed Internet research regarding Laskari,
because he “would always be present during the visit [with the minor] in the lobby, and
he requested several times to attend the visits to visit the child.” On four occasions,
Laskari “became aggressive in his conversations” with the social worker. She discovered
Laskari had posted “hundreds and hundreds” of videos of soft-core pornography on the


                                              4
Internet, linked to his Facebook page which indicated he was a screenwriter. Laskari told
the police officer who responded to the March 25 incident that he met Father at the
county hospital, and thought he would “be a good actor in one of [his] films.” The social
worker had a discussion with Father about “what is safe for the child and who should be
around [her].” Father told her he was unaware of the films and agreed to investigate, but
the relationship between Father and Laskari continued. The social worker learned
Laskari had appeared at one of Father’s anger management classes to deny that the
punching incident occurred.

       At the conclusion of the 12-month review hearing, the court found there was a
substantial risk of detriment if the minor was returned home to Father’s custody. The
court stated “The violent incident in the vehicle is a key factor in this case. Driving down
the street, hitting or striking a driver of a vehicle is not only a strong indicator that the
violence tendencies are still up front with [Father], that he does not have safety plans or
controls over his triggers. . . . [¶] I also find the risk to be real. This record is replete
with evidence from [Father’s] side that he’s gone to multiple classes. . . . There’s an old
saying, it’s easy to talk the talk, but it’s tough to walk the walk. And I listened to
[Father’s] testimony, and he clearly knows the rules and the things you’re supposed to
follow, but they have not been internalized yet. And his insight was very lacking. If he
had real safety plans, he would have used those instead of striking Mr. Laskari. [¶] So I
do find that there is a substantial risk—a definite risk to the child if the child is returned
home. There’s no way in my mind that it would be safe to return that child home.
[¶] The evidence also shows that [Father] is reluctant to break off a relationship with Mr.
Laskari that is either supportive of his domination over the man or perhaps involving
other issues that would not be healthy for the child to be raised in [that]
environment . . . .”

       The court terminated reunification services to Father and set a hearing under
section 366.26.




                                                5
                                         DISCUSSION
Substantial Risk of Detriment
       Section 366.21 provides in part: “The permanency hearing shall be heard no later
than 12 months after the date the child entered foster care. . . . At the permanency
planning hearing, the court shall determine the permanent plan for the child, which shall
include a determination of whether the child will be returned to the child’s home. . . .
After considering the relevant and admissible evidence, the court shall order the return of
the child to the physical custody of his or her . . . parent unless the court finds, by a
preponderance of the evidence, that the return of the child . . . would create a substantial
risk of detriment to the safety, protection, or physical or emotional well-being of the
child. The social worker shall have the burden of establishing that detriment.” (§ 366.21,
subd. (f), italics added.)
       “The court shall also determine whether reasonable services that were designed to
aid the parent or legal guardian to overcome problems that led to the initial removal and
continued custody of the child have been provided or offered to the parent. . . . In making
its determination, the court shall review and consider the social worker’s report and
recommendations . . . shall consider the efforts or progress, or both, demonstrated by the
parent or legal guardian and the extent to which he or she availed himself or herself of
services provided, taking into account the particular barriers to an incarcerated . . .
parent’s or legal guardian’s access to those court-mandate services and ability to maintain
contact with his or her child . . . .” (§ 366.21, subd. (f).) “The court may not order that a
hearing pursuant to Section 366.26 be held unless there is clear and convincing evidence
that reasonable services have been provided or offered to the parent . . . .” (§ 366.21,
subd. (g)(1)(C).)
       California Rules of Court, rule 5.715 similarly provides that at the 12-month
hearing, the court “must order the child returned to the custody of the parent or legal
guardian unless the court finds the petitioner has established, by a preponderance of the
evidence, that return would create a substantial risk of detriment to the safety, protection,
or physical or emotional well-being of the child. . . . [¶] . . . [¶] (4) If the court does not


                                                6
order return of the child to the parent . . . the court must specify the factual basis for its
finding of risk of detriment to the child . . . .” (Cal. Rules of Court, rule 5.715(b)(1), (4).)
“If the child is not returned to the custody of the parent or legal guardian, the court must
consider whether reasonable services have been offered or provided. . . .” (Cal. Rules of
Court, rule 5.708(e).)
       Father maintains there was no substantial evidence of risk of detriment to the
minor because he fully complied with his reunification plan, and his visits with the minor
were appropriate.
       “[S]imply complying with the reunification plan by attending the required therapy
sessions and visiting the children is to be considered by the court; but it is not
determinative. The court must also consider the parents’ progress and their capacity to
meet the objectives of the plan; otherwise the reasons for removing the children out-of-
home will not have been ameliorated.” (In re Dustin R. (1997) 54 Cal.App.4th 1131,
1143.) Father did not begin to comply with the reunification plan until eight months after
the dependency proceeding was initiated. And even after he began attending anger
management classes and counseling sessions, he did not apply what was imparted.
Indeed, after participating in these reunification services, and while en route to his first
unsupervised visit with the child, he repeatedly punched Laskari and was arrested at the
visit. Additionally, although Father was appropriate in his interaction with the minor
during the supervised visits, his behavior in relation to those visits was not appropriate.
He brought Laskari with him to visits, and had to be prevented from videotaping the
minor during the visits in violation of a court order.
       Father claims the court inappropriately based its holding on his failure to
“internalize” information from the programs in which he had been enrolled, relying on
Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738, 1751 (Blanca P.).) In Blanca
P., unsubstantiated sexual abuse allegations were made against the father. The mother
participated in parenting classes as part of her reunification plan, but she “refus[ed] to
believe her husband [was] a child molester.” (Id. at p. 1751.) The social worker and a
therapist opined that mother had “not ‘internalized’ what she ha[d] learned in parenting


                                                7
classes,” and recommended against reunification. (Ibid.) The Court of Appeal held
“[t]he idea that, despite enduring countless hours of therapy and counseling (much of it
predicated on the possible erroneous assumption that her husband is a child molester), a
parent who has faithfully attended required counseling and therapy sessions must still
relinquish her child because she has not quite ‘internalized’ what she has been exposed to
has an offensive, Orwellian odor. The failure to ‘internalize’ general parenting skills is
simply too vague to constitute substantial, credible evidence of detriment.” (Ibid., fn.
omitted.)
       The circumstances in this case have no relation to those in Blanca P. The court
did not rely on some vague notion of failure to internalize parenting education. Instead,
the fact Father punched Laskari while driving Father to his first unsupervised visit with
the minor amply demonstrated Father had not internalized any aspect of the anger
management training.
       Father also claims there was no substantial risk of detriment because “[t]he one
incident he engaged in involved a full grown adult male,” and he had never been abusive
to the minor. He relies on In re Jasmine G. (2000) 82 Cal.App.4th 282 (Jasmine G.), a
case in which the court reversed the juvenile court’s dispositional order continuing the
out-of-home placement of a teenager based in part on her mother’s “rough” removal of
the minor’s nose-ring.4 The court held “There is no evidence that the removal was
against [the minor’s] will—it appears that she was somewhat ashamed herself of having
acquired the nose stud and so readily accepted [Mother’s] demand that it be removed—
only that the removal was done, perhaps, too roughly. That is not clear and convincing
evidence of any danger.” (Id. at p. 292.)



       4
          We note Father’s brief incorrectly describes the facts of that case as “the parent
of a fifteen-year-old female slapped her daughter upon discovering that [the minor] . . .
had gotten a ‘nose ring’.” Actually, the mother, with the minor’s acquiescence, removed
a nose stud, albeit “roughly,” that the minor had acquired after removal from her parents’
custody and while in foster care. The initial detention was based on the parents’ use of
corporal punishment. (Jasmine G., supra, 82 Cal.App.4th at pp. 291–292.)


                                             8
       Jasmine G. likewise has no relation to the circumstances in this case. Father has a
long history of violent behavior, including prior substantiated allegations of physical
abuse of the four-year-old child of a former girlfriend, and an incident of domestic
violence involving that girlfriend for which he was convicted of a felony. Contrary to his
assertion, he was neither involved in only one incident of violence, nor was it with only a
“full grown adult male.” Further, until fairly recently, Father has threatened violence
against his attorney and the Bureau. In a meeting with a domestic violence liaison in
September 2013, Father stated “ ‘I am a very dangerous person. If you go after my
blood, you need to look out. I don’t want to hurt anyone over my child . . . I can see why
somebody might want to come down with a machine gun.’ ” Despite completion of
numerous anger management classes, on the first day he was to have unsupervised
visitation with his child, he punched the friend who was driving him to the visitation.
The fact that Father has never physically harmed his child during supervised visitation
does not demonstrate the juvenile court’s finding of substantial risk of detriment was not
supported by substantial evidence.
Substantial Probability of Return of Minor to Father Within Six Months
       Father claims the court erred in finding there was no substantial probability of the
minor’s return to his custody in six months because his “compliance with his case plan is
uncontroverted.”
       “ ‘The dependency scheme sets up three distinct periods and three corresponding
distinct escalating standards for the provision of reunification services to parents of
children . . . . During the first period, which runs from roughly the jurisdictional hearing
(§ 355) to the six-month review hearing (§ 366.21, subd. (e)), services are afforded
essentially as a matter of right (§ 361.5, subd[s]. (a), . . . (b)). During the second period,
which runs from the six-month review hearing to the 12-month review hearing (§ 366.21,
subd. (f)), a heightened showing is required to continue services. So long as reasonable
services have in fact been provided, the juvenile court must find “a substantial
probability” that the child may be safely returned to the parent within six months in order
to continue services. (§ 366.21, subd. (e).) During the final period, which runs from the


                                               9
12-month review hearing to the 18-month review hearing (§ 366.22), services are
available only if the juvenile court finds specifically that the parent has “consistently and
regularly contacted and visited with the child,” made “significant progress” on the
problems that led to removal, and “demonstrated the capacity and ability both to
complete the objectives of his or her treatment plan and to provide for the child’s safety,
protection, physical and emotional well-being, and special needs.” (§ 366.21, subd.
(g)(1)(A)–(C).)’ [Citation.]” (A.H. v. Superior Court (2010) 182 Cal.App.4th 1050,
1057–1058.)
       Although Father has substantially completed the reunification services provided,
his failure to make significant progress on his severe anger management issues despite
those services demonstrates there is no substantial probability of return of the minor to
his custody within six months. Even after individual counseling, anger management
training, parenting classes and AA/NA meetings, Father was unable to refrain from
violent behavior. Because of his attack on the friend driving him to what would have
been his first unsupervised visit with the minor, Father has never been allowed
unsupervised visits with the child. The court did not err in finding there was no
substantial probability of return of the minor to his custody within six months.
                                       DISPOSITION

       The petition for extraordinary writ is denied. This decision is final immediately as
to this court. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                             10
                                              _________________________
                                              Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




A142051, J.C. v. Superior Court of Contra Costa County




                                         11